Citation Nr: 1236931	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees, to include as secondary to service-connected bilateral knee disabilities. 

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and plica syndrome, status post arthroscopic excision of plica. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.  

The Veteran testified at an RO formal hearing in October 2004 and at a video-conference hearing before the undersigned Veterans Law Judge in October 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Veteran's claims were remanded by the Board on three previous occasions, in March 2008, July 2010, and January 2012, and on each occasion the Board requested that the Veteran be provided with a VA examination.  As the Board concludes that notice regarding the requested VA examination was sent to an incorrect address, the Veteran's claims are once again remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has remanded this appeal several times in an attempt to provide the Veteran with VA examinations relevant to his claims.  Pursuant to the Board's prior remand directives, the AMC was requested to provide the Veteran with timely notice of his scheduled examination, with the notice letter sent to his current address of record.  However, in light of the Veteran's recent statement, received by the Board in October 2012, it appears that the notice was not sent to the Veteran's current address, as his address was erroneously updated to a former address by the RO/AMC in 2011.  Rather, the Veteran currently reports that he has not resided at the current address of record since 2005.  Accordingly, he reports that he did not receive timely notice of the VA examinations scheduled in compliance with the Board's 2012 remand directives and that he was scheduled for VA examinations at a great distance from his home (approximately 6 hour driving distance).  

As the Veteran's representative argues, the record does not reflect that any attempt to contact the Veteran by telephone was made, so that a convenient time and location for his requested VA examinations could be determined.  The Veteran's representative cites a 2010 VHA directive instructing VA examination schedulers to make at least one attempt to contact a veteran telephonically, so that the veteran may be provided an opportunity to participate in scheduling their examination appointments, making it more likely that they will attend their examinations.  As the Veteran's telephone number is of record, and as the Veteran is a VA employee, it seems likely that such contact could be accomplished.

As such, it is incumbent on the Board to once again remand the Veteran's appeal so that he may be provided timely notice of VA examinations scheduled at a convenient location.  As the Veteran has reported that he has now has a new address (as he recently received a transfer in conjunction with his VA employment), his address should be updated, as well.

Additionally, the most recent left knee treatment of record is dated in November 2004.  Accordingly, the RO/AMC should request that the Veteran complete appropriate release forms to allow VA to request treatment records from any providers who have treated the Veteran's knees since November 2004.

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's address of record, as reported by the Veteran in an October 2012 statement, (a Carrollton Ave. street address in New Orleans, LA).

2.  Request that the Veteran complete appropriate release forms to allow VA to request his knee treatment records from treatment providers who have treated his knee disability since November 2004.  Corresponding records requests from private treatment providers must be made twice (unless it is determined that a second request would be futile), and all private treatment records requests must be associated with the Veteran's claims file.

3.  Then, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected right knee right disability and etiology of any knee arthritis found present.  At least one attempt to contact the Veteran by telephone to schedule this appointment should be made.  Thereafter, notice of the scheduled examination should be sent to the Veteran's current address of record.  

The complete claims folder should be made available to the examiner prior to the examination.  A notation that a complete review of the Veteran's records took place should be included in the examination report, along with an indication that the Veterans complete medical history was considered when formulating any and all opinions.

Any tests or specialized evaluations deemed necessary should be conducted.  It is also requested that the examiner render an opinion as to whether it is as likely as not that any knee arthritis found present is related to service, any incident therein, or is caused or aggravated by the Veteran's currently service connected knee disabilities, ("patellofemoral syndrome and plica syndrome, left knee, post operative arthroscopic excision of plica" and "patellofemoral syndrome and plica syndrome, right knee, postoperative excision of plica").  A complete rationale for any opinion expressed should be included in the examination report.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of these claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent prior to the examination to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Following the above, the record should be reviewed, any additional development accomplished, including obtaining records of any more recent relevant treatment as may become known, and the claims readjudicated.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


